UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2347


GREGORY SCOTT SUMNER,

                    Plaintiff - Appellant,

             v.

DR. BRETT CARTER, Associate Vice Chancellor & Dean of Students; BRADLEY
WRENN, Coordinator Military-Affiliated Services; REBECCA M. GOINS,
Detective Criminal Investigations Unit UNCG; BRUCE POMEROY, Office of
Accessibility Resources and Services,

                    Defendants - Appellees,

             and

UNCG,

                    Defendant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00203-CCE-JEP)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Gregory Scott Sumner, Appellant Pro Se. Vanessa N. Totten, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gregory Scott Sumner seeks to appeal the district court’s order dismissing his civil

complaint without prejudice for lack of personal jurisdiction. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on October 7, 2019. Sumner filed the notice of

appeal on November 18, 2019. ∗ Because Sumner failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny leave to proceed in forma

pauperis and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       ∗
         See Fed. R. App. P. 4(d) (providing notice of appeal mistakenly filed in court of
appeals is considered filed in district court on date so noted).

                                             3